


110 HRES 1306 IH: Recognizing the dedication and honorable

U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1306
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2008
			Mr. Bilbray (for
			 himself, Mr. Campbell of California,
			 Mrs. Blackburn,
			 Mr. Alexander,
			 Mrs. Myrick,
			 Mr. Rohrabacher,
			 Mr. Gary G. Miller of California,
			 Mr. Roskam,
			 Mr. McCaul of Texas,
			 Mr. Coble,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Jones of North Carolina,
			 Mr. Shuler, and
			 Mr. Barton of Texas) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the dedication and honorable
		  service of members of the National Guard who are serving or have served in
		  Operation Jump Start.
	
	
		Whereas, on May 15, 2006, President George W. Bush
			 assigned the National Guard the mission to assist Customs and Border Protection
			 along the southwest border;
		Whereas, beginning with 6,000 guardsmen and women and
			 after 1 year drawing down to 3,000 citizen soldiers, Operation Jump Start has
			 included 27,320 National Guard members from every State, territory, and the
			 District of Columbia;
		Whereas Operation Jump Start has provided significant
			 assistance to Customs and Border Protection by sup­ple­ment­ing and supporting
			 Customs and Border Protection’s current efforts to secure our borders while
			 Customs and Border Patrol hired and trained additional agents;
		Whereas the National Guard also continues to build and
			 install border security infrastructure, provide surveillance and intelligence
			 analysis, and provide aviation, logistical, and administrative support;
		Whereas the National Guard has assisted in the
			 apprehension of over 176,346 illegal aliens, the seizure of over 1,116 vehicles
			 used to transport drugs and/or illegal aliens, and the confiscation of over
			 316,262 pounds of marijuana and over 5,224 pounds of cocaine;
		Whereas border security infrastructure improvements by the
			 National Guard include over 95 miles of vehicle barriers, 38 miles of new
			 fence, and improvements to over 717 miles of roads used to monitor remote
			 border areas; and
		Whereas the National Guard has also assisted in the rescue
			 of over 100 illegal aliens: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)unconditionally supports the members of the
			 National Guard and their families;
			(2)recognizes the tremendous sacrifices made
			 by members of the National Guard and their families on behalf of the United
			 States;
			(3)recognizes Guardsmen and women have served
			 as bright examples of leadership, courage, and service before self, with their
			 service to the United States; and
			(4)recognizes the work the National Guard has
			 put forth to secure our southwest border.
			
